Affirmed in part; Affirmed as Modified in part and Opinion Filed December 7, 2015




                                          Court of Appeals
                                                          S     In The


                                   Fifth District of Texas at Dallas
                                                      No. 05-14-00707-CR
                                                      No. 05-14-00708-CR
                                                      No. 05-14-00709-CR

                                   TERRY WILLIAM STRACHAN, Appellant
                                                  V.
                                      THE STATE OF TEXAS, Appellee

                         On Appeal from the 296th Judicial District Court
                                          Collin County, Texas
               Trial Court Cause Nos. 296-80709-2013, 296-80710-2013, and 296-80940-2013

                                         MEMORANDUM OPINION
                        Before Chief Justice Wright and Justices Fillmore and Stoddart
                                       Opinion by Chief Justice Wright
          Terry William Strachan waived a jury and pleaded guilty to unauthorized use of a

vehicle, evading arrest or detention with a vehicle, and possession of a controlled substance in

Penalty Group 1 between one gram and four grams.1 After finding appellant guilty, the trial court

assessed punishment at two, eight, and eight years confinement, respectively, with 454 days of

back credit and no fine. The sentences were to run concurrently. On appeal, appellant’s attorney

filed a brief in which she concludes the appeal is wholly frivolous and without merit. The brief


     1
       This Court’s cause number 05-14-00708-CR and the trial court’s cause number 296-80710-2013 contain the unauthorized use of a vehicle
judgment. This Court’s cause number 05-14-00707-CR and the trial court’s cause number 296-80709-2013 contain the evading arrest or
detention with a vehicle judgment. This Court’s cause number 05-14-00709-CR and the trial court’s cause number 296-80940-2013 contain the
possession of a controlled substance in Penalty Group 1 between one gram and four grams judgment.
meets the requirements of Anders v. California, 386 U.S. 738 (1967). The brief presents a

professional evaluation of the record showing why, in effect, there are no arguable grounds to

advance. See High v. State, 573 S.W.2d 807, 811–12 (Tex. Crim. App. [Panel Op.] 1978).

Counsel delivered a copy of the brief to appellant. We advised appellant of his right to file a pro

se response, but he did not file a pro se response. See Kelly v. State, 436 S.W.3d 313, 319–21

(Tex. Crim. App. 2014) (identifying duties of appellate courts and counsel in Anders cases).

       We have reviewed the record and counsel’s brief. We agree the appeal is frivolous and

without merit. We find nothing in the record that might arguably support the appeal.

       Although not an arguable ground to advance, we note there is an error in the trial court’s

judgments in cause numbers 05-14-00707-CR and 05-14-00709-CR. The record shows the

appellant pleaded true to the enhancement paragraphs and the trial court found the enhancement

paragraphs true. The written judgments in these cases, however, recite no information for

appellant’s plea to the enhancement paragraphs or the trial court’s findings on the enhancement

paragraphs. Thus the written judgments are incorrect in these cases. This Court has the authority

to correct a trial court’s judgment when it has the necessary data and information to do so. See

TEX. R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993); Asberry

v. State, 813 S.W.2d 526, 529–30 (Tex. App.—Dallas 1991, pet. ref’d). We modify the written

judgments in cause numbers 05-14-00707-CR and 05-14-00709-CR to show appellant pleaded

true to the enhancement paragraphs and the trial court found the enhancement paragraphs true.




                                               –2–
       As modified, we affirm the trial court’s judgments in cause numbers 05-14-00707-CR

and 05-14-00709-CR. We affirm the trial court’s judgment in cause number 05-14-00708-CR.




Do Not Publish
TEX. R. APP. P. 47                               /Carolyn Wright/
140707F.U05                                      CAROLYN WRIGHT
                                                 CHIEF JUSTICE




                                           –3–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

TERRY WILLIAM STRACHAN, Appellant                   On Appeal from the 296th Judicial District
                                                    Court, Collin County, Texas
No. 05-14-00707-CR         V.                       Trial Court Cause No. 296-80709-2013.
                                                    Opinion delivered by Chief Justice Wright.
THE STATE OF TEXAS, Appellee                        Justices Fillmore and Stoddart participating.

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
as follows:

       Plea to 1st Enhancement Paragraph:           TRUE

       Findings on 1st Enhancement Paragraph:       TRUE


As MODIFIED, the judgment is AFFIRMED.


Judgment entered December 7, 2015.




                                              –4–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

TERRY WILLIAM STRACHAN, Appellant                 On Appeal from the 296th Judicial District
                                                  Court, Collin County, Texas
No. 05-14-00708-CR       V.                       Trial Court Cause No. 296-80710-2013.
                                                  Opinion delivered by Chief Justice Wright.
THE STATE OF TEXAS, Appellee                      Justices Fillmore and Stoddart participating.


      Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.



Judgment entered December 7, 2015.




                                            –5–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

TERRY WILLIAM STRACHAN, Appellant                   On Appeal from the 296th Judicial District
                                                    Court, Collin County, Texas
No. 05-14-00709-CR         V.                       Trial Court Cause No. 296-80940-2013.
                                                    Opinion delivered by Chief Justice Wright.
THE STATE OF TEXAS, Appellee                        Justices Fillmore and Stoddart participating.

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
as follows:

       Plea to 1st Enhancement Paragraph:           TRUE

       Findings on 1st Enhancement Paragraph:       TRUE


As MODIFIED, the judgment is AFFIRMED.


Judgment entered December 7, 2015.




                                              –6–